DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on Apr. 16, 2022.
Claims 1 and 11 have been amended.
Claim 21 has been added.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 5 “a reported link” should be changed to --the reported link--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (2019/0268956).
Regarding claim 11, Xiao discloses a multi-link device (MLD) (see abstract, fig.1, element 150, fig.7, element 750 and descriptions), comprising: a processor configured to announce in a management frame transmitted on a reporting link at least one of a capability, Basic Service Set (BSS) operating parameter, and operating mode of a first AP affiliated with an AP MLD from a reported link, and at least one of a capability, Basic Service Set (BSS) operating parameter, and operating mode of a second AP affiliated with the AP MLD from the reporting link (see abstract, fig.7, element 750, 712, 710, 722, 720, paragraphs [0006], [0014-0015], [0086-0088] and descriptions).
Regarding claim 12, Xiao further discloses at least one of a link 1 and a link2 is the reporting link (see abstract, fig.7, elements 712, 722, paragraphs [0006] and its description).
Regarding claim 13, Xiao further discloses the MLD further comprises an inheritance mechanism that includes an element with an element ID value and an optional element ID extension value of the AP in the reported link affiliated with an AP MLD that is not present in a Per STA Profile for the AP in the reported link that is inherited from an element with the same element ID value and an optional same element ID extension value of the AP in the reporting link affiliated with the same AP MLD (see fig.7, element 755, fig.8, elements 802, 816/855, paragraphs [0077], [0086], [0093], [0096] and descriptions).
Regarding claim 14, Xiao further discloses the MLD further comprises an inheritance mechanism, wherein the element with the element ID value and the optional element ID extension value of the AP in the reported link affiliated with the AP MLD in the reported link that is not present in the Per STA Profile for the AP in the reported link that is inherited from the element with the same element ID value and the optional same element ID extension value of the AP affiliated with another AP MLD in the reporting link that transmits the beacon if the AP affiliated with the same AP MLD in the reporting link does not have transmitted BSSID (see fig.7, element 755, fig.8, elements 802, 816/855, 806, 808, paragraphs [0042], [0077-0078], [0086], [0093], [0096-0097] and descriptions).
Regarding claim 16, Xiao further discloses the MLD further comprises an indication in the management frame about whether the AP on the reported link affiliated with the AP MLD uses the inheritance mechanism to inherit information from the AP affiliated with the same AP MLD, or the AP that transmits the management frame (see paragraphs (0086-0089]).
Regarding claim 17, Xiao further discloses simplified information of the AP in the reported link affiliated with the AP MLD is carried via a Reduced Neighbor Report (RNR) in the management frame sent on the reporting link that is different from the reported link (see paragraph [0090]).
Regarding claim 18, Xiao further discloses the AP MLD and other AP MLDs belong to a same AP device (see fig.7, elements 751, 752, paragraphs [0085-0087] and its description).
Regarding claim 19, Xiao further discloses the APs of one link affiliated with AP MLDs are defined by a multiple BSSID feature and the APs of another link affiliated with the same group of AP MLDs are not defined by the multiple BSSID feature (see paragraphs [0086-0089]).
Regarding claim 20, Xiao further discloses the APs of one link affiliated with AP MLDs are defined by the multiple BSSID feature and the APs of another link affiliated with the same group of AP MLDs are defined by the multiple BSSID feature; and wherein, the AP of one AP MLD in one link has transmitted BSSID, and the AP of the same AP MLD in another link does not have transmitted BSSID (see paragraphs [0078-0081], [0086], [0097-0099]).
Regarding claims 1-4 and 6-10 recite limitations substantially similar to the claims 11-14, 16-20. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647